In an action for divorce and ancillary relief, the defendant husband appeals from an order of the Supreme Court, Suffolk County (Leis, J.), dated September 11, 1990, which awarded the plaintiff wife exclusive occupancy of the marital residence.
Ordered that the order is affirmed, with costs.
The court did not improvidently exercise its discretion in *564granting the plaintiff exclusive occupancy of the marital residence (Kurppe v Kurppe, 147 AD2d 533, 534; Preston v Preston, 147 AD2d 464). Bracken, J. P., Lawrence, Miller, Copertino and Santucci, JJ., concur.